DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claims 1, 6 and 10, none of the cited art seems to anticipate or suggest an obvious combination of the claimed limitations, in particular, wherein each touch electrode is spaced apart from the driving electrode.

The Office submits that the closest prior art, US 2004/0217945 to Miyamoto et al. teaches, in Figs. 3, 7 and 8, a configuration with touch electrodes somewhat similar to those claimed by Applicant. However, the electrodes in Miyamoto are in direct contact with the driving electrode and there does not seem to be an obvious reason for one of ordinary skill in the art, to modify the device of Miyamoto et al., so that each touch electrode is spaced apart from the driving electrode, such as claimed by Applicant and disclosed in Fig. 17 of Applicant’s Specification.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

As per claim 1, please replace the limitation “space apart”, in line 14, with, “spaced apart”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694